Citation Nr: 0123631	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-10 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, post myocardial infarction, status post coronary 
artery bypass graft.

2.  Entitlement to service connection for generalized anxiety 
disorder and major depressive disorder, as secondary to the 
coronary artery disease.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1965.  He was also a member of the Massachusetts Army 
National Guard from 1975 to 1996, including a period of 
inactive duty for training on August 5, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
flat feet, hearing loss, coronary artery disease and a 
psychiatric disorder.  The veteran perfected appeals as to 
all four issues.  The RO granted service connection for pes 
planus (flat feet) in an April 1999 rating decision.  The 
Board denied the remaining claims in an August 2000 decision.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

Effective on November 1, 2000, VA's general provisions were 
amended so to allow service connection for an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during a period of inactive duty for 
training.  106 P.L. 419, 114 Stat. 1822 (2000) (codified as 
amended at 38 U.S.C.A. § 101(24) (West Supp. 2001).  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 
Stat. 2096 (2000).  Among other things, the provisions of the 
VCAA eliminate the concept of a well grounded claim and 
redefine VA's duty to assist and provide notice to a 
claimant.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  The Veterans Claims 
Assistance Act of 2000 was implemented with the adoption of 
new regulations.  See 66 Fed. Reg. 45, 620 (as amended, 
August 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In February 2001, the Court vacated the Board's August 2000 
decision pursuant to a joint motion for remand requesting 
reconsideration of the claims under the revised laws.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where a law or 
regulation changes during an appeal, VA must consider both 
the old and the new versions and apply the version most 
favorable to the claimant).

The claims for entitlement to service connection for 
generalized anxiety disorder and major depressive disorder, 
as secondary to the residuals of myocardial infarction, and 
bilateral hearing loss are addressed in the remand following 
this decision.


FINDINGS OF FACT

The veteran sustained a myocardial infarction while 
performing inactive duty training on August 5, 1995.


CONCLUSION OF LAW

Myocardial infarction due to coronary artery disease was 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 1991); 106 P.L. 419, 114 Stat. 1822 (2000) (codified as 
amended at 38 U.S.C.A. 101(24) (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case, are not in dispute and can be briefly 
summarized.  Prior to August 1995, the veteran's documented 
cardiovascular health was significant only for the presence 
of one or more unidentified abnormal risk factors during a 
November 1993 cardiovascular risk screening, but he was 
cleared for an Army physical fitness test the next month 
based upon "clinical judgment."

On August 5, 1995, the veteran sustained a myocardial 
infarction while performing inactive duty training.  At that 
time, he was evacuated by ambulance to Melrose-Wakefield 
Hospital for emergency treatment.  A cardiac catheterization 
revealed severe stenosis of the right coronary artery (RCA) 
and a diagonal stenosis.  Several days later, he was 
transferred to Massachusetts General Hospital for coronary 
intervention due to a principal diagnosis of coronary 
atherosclerosis with associated diagnoses of unstable angina 
pectoris and recent inferior myocardial infarction.  He 
underwent a balloon angioplasty of the RCA on August 9, 1995.  
He underwent a repeat angioplasty of the RCA with stent 
placement in December 1995 and four-vessel coronary artery 
bypass grafting in March 1996.

In March 1998, the veteran's service department determined 
that his coronary artery disease and myocardial infarction 
occurred  "in line of duty."  This decision noted that the 
myocardial infarction should be considered the proximate 
cause for both of his angioplasties and, possibly, his 
coronary bypass surgery.  However, the original records 
relating to the bypass surgery were not available for review 
so the exact relationship of that surgery to the myocardial 
infarction in 1995 could not be ascertained.  This decision 
overturned a previous line of duty determination which held 
that the August 5, 1995 myocardial infarction was an 
aggravation of pre-existing coronary artery disease.

Service connection during a wartime period is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  
38 U.S.C.A. § 1110 (West 1991).  Effective on November 1, 
2000, VA's general provisions were amended so to allow 
service connection for an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during a period of inactive duty training.  106 P.L. 419, 114 
Stat. 1822 (2000).  In pertinent part, the revised provisions 
of 38 U.S.C.A. § 101(24) read as follows:

"The term 'active military, naval, or air 
service' includes ...(C) any period of inactive 
duty training during which the individual 
concerned was disabled or died (i) from an 
injury incurred or aggravated in line of duty; 
or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident 
occurring during such training."

Due to the change in law, VA is no longer precluded from 
awarding service connection for residuals of a myocardial 
infarction sustained during a period of inactive duty 
training.  Thus, the Board grants service connection for the 
claimed condition under the newly enacted legislation.  


ORDER

Service connection for coronary artery disease, post 
myocardial infarction, status post coronary artery bypass 
graft is granted.


REMAND

The medical evidence in this case reveals that the veteran 
has been given psychiatric diagnoses which include 
depression, depressive reaction, chronic anxiety, generalized 
anxiety disorder and major depressive episode.  Clinical 
assessments from Robert Sharpley, M.D., and Larry R. Larsen, 
Ph. D., generally relate the diagnoses of depressive reaction 
and chronic anxiety disorder as secondary to the service 
connected residuals of myocardial infarction.  A May 1998 
assessment by Michael Kreiger, M.D., opines that the 
veteran's memory and learning impairments appear to be the 
result of an anoxic episode or vascular incident, such as his 
heart attack or surgery, rather than his depression or 
anxiety.  In view of the grant of service connection for the 
myocardial infarction, due process of law requires that the 
RO have the initial opportunity to adjudicate the question of 
whether the veteran has psychiatric disability secondary to 
the now service connected heart disease.

As noted in the Introduction, the provisions of the recently 
enacted VCAA eliminate the concept of a well grounded claim 
and redefine VA's duty to assist and provide notice to a 
claimant.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implementing regulations (66 Fed. Reg. 
45, 620 (as amended, August 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
On remand, the RO should determine whether any further 
development of the claims on appeal is warranted prior to any 
further adjudication by the Board.  Following the completion 
of all necessary development, the RO should then readjudicate 
the claims service connection for generalized anxiety 
disorder and major depressive disorder, as secondary to the 
service connected residuals of myocardial infarction, and 
bilateral hearing loss.

Accordingly, this issue is REMANDED for the following action.

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) and implementing regulations are fully 
complied with and satisfied.

2.  Thereafter, the RO should readjudicate the 
claims for service connection for generalized 
anxiety disorder and major depressive 
disorder, as secondary to service connected 
residuals of myocardial infarction, and 
bilateral hearing loss, as being incurred 
during a period of active duty.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



